Title: To Thomas Jefferson from Merewether Jones, 18 January 1805
From: Jones, Merewether
To: Jefferson, Thomas


                  
                     
                        sir 
                     
                     Richmond Jany. 18th. 1805
                  
                  The collection of Pamphlets which you were kind enough to lend me, you will receive from Mr Jos: Clay.—I mention to you that they are in his possession, lest. some accident may prevent his immediate attention.
                  Accept, Sir, my sincere friendship & esteem
                  
                     Mewr Jones 
                     
                  
               